internal_revenue_service number release date index number -------------------------------- ------------------------------- ----------------------------------------- -------------------------------- -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no -------------- telephone number ---------------------- refer reply to cc corp b04 plr-125776-12 date date legend shareholder old s corp qsub qsub qsub international1 international2 international3 holdings llc ---------------------- -------------------------- ------------------------------------------ ------------------------ ------------------- ------------------------ ---------------------------- ------------------------ ---------------------------- ------------------------ ------------------------------------- --------------------------------- ------------------------ ------------------------------ ------------------------------------------- ------------------------ ------------------- ------------------------ plr-125776-12 opco foundation statea stateb statec country date1 business a b c d e f g -------------------------------------------------------------- ------------------------ -------------- --------------------- ------------------------ -------------- -------- ------------------ ------------------- -------------------------------------------------------------------------------------- ---------------------- -- ---- -- ---- ---- ---- ---- dear ----------------------- this letter responds to a letter dated date and subsequent correspondence on behalf of old s corp by its authorized representative requesting rulings as to the federal_income_tax consequences of certain steps in a proposed series of transactions that will be effected as part of a larger multi-step transaction facts old s corp is a calendar-year statea corporation old s corp has one class of outstanding_stock all of which is owned by shareholder a united_states us resident old s corp made an election to be an s_corporation effective date1 plr-125776-12 shareholder is a permitted shareholder under sec_1361 the s election has been in effect since date1 set forth below is a summary of the direct and indirect subsidiaries of old s corp that are relevant to the rulings requested old s corp is a holding_company and the sole shareholder of four subsidiaries old s corp subsidiaries i international1 ii qsub1 iii qsub2 and iv qsub3 old s corp is engaged in business through the old s corp subsidiaries and their subsidiaries international1 is a calendar-year stateb c_corporation it is a holding_company and the parent of several wholly owned foreign subsidiaries that manufacture and distribute old s corp’s products outside the us international1 owns all of the outstanding membership interests of holdings llc a stateb entity that is disregarded for federal_income_tax purposes holdings llc and international1 own a and g respectively of the outstanding equity of international2 a country partnership that has elected under sec_301_7701-2 and -3 to be treated as a corporation for us federal_income_tax purposes international2 owns all of the outstanding_stock of international3 a country corporation that is disregarded for federal_income_tax purposes under sec_301_7701-2 and -3 qsub1 and qsub2 are stateb corporations qsub3 is a statec corporation qsub1 qsub2 and qsub3 are disregarded for federal_income_tax purposes as qualified subchapter_s subsidiaries within the meaning of sec_1361 in addition to the stock of old s corp shareholder owns f of the outstanding_stock of opco a calendar-year stateb corporation opco has an election in effect to be an s_corporation the remaining c of opco’s outstanding_stock is owned by a third party foundation is a stateb not-for-profit corporation that is a charitable_organization described in sec_501 and is treated as a private_foundation for federal_income_tax purposes shareholder is the sole member of foundation and has the power to appoint its board_of directors old s corp proposes to enter into the multi-step transaction described below proposed transaction to i facilitate an initial_public_offering while enabling shareholder to retain an equity_interest through an s_corporation ii facilitate shareholder’s charitable objectives by contributing the right to receive approximately d of old s corp’s after-tax business profits to foundation and issuing an approximate b equity_interest in the old s corp business to foundation iii create an employee- based equity compensation plan and iv create a holding_company structure to manage foundation’s and shareholder’s respective interests in the old s corp’s business and the reinvestment of its profits the proposed transaction is as follows plr-125776-12 pre-reorganization transaction steps the following steps are collectively the pre-reorganization transaction steps old s corp forms a statea limited_liability_company international holdings llc as a disregarded single-member limited_liability_company smllc for federal_income_tax purposes by contributing nominal capital in exchange for all of the outstanding membership interests of international holdings llc international1 merges into international holdings llc and ceases to exist under applicable local law international1 liquidation international2 forms a statea limited_liability_company us llc as a disregarded smllc by contributing nominal capital in exchange for all of the outstanding membership interests of us llc international2 and us llc form a country cooperative coop by contributing nominal capital in the ratio of g and a respectively in exchange for all of the outstanding equity of coop in the same g-a ratio coop elects under sec_301_7701-2 and -3 for its initial federal tax entity classification to be disregarded international2 contributes all of the stock of international3 to coop in exchange for coop membership interests old s corp forms a statea limited_liability_company llc1 as a disregarded smllc by contributing nominal capital in exchange for all of the outstanding membership interests of llc1 qsub1 merges into llc1 and ceases to exist under applicable local law qsub1 merger qsub3 converts under statec law into a disregarded smllc llc3 with qsub3 ceasing to exist as a corporation and being succeeded by disregarded llc3 qsub3 conversion reorganization transaction steps the following steps are collectively the reorganization transaction steps shareholder forms a statea corporation new s corp which elects to be treated for federal_income_tax purposes as an s_corporation by contributing all of the outstanding_stock of old s corp in exchange for all of the outstanding_stock of new s corp plr-125776-12 pursuant to state a law old s corp will convert to a limited_liability_company that is intended to be treated as a disregarded_entity for federal_income_tax purposes old s llc and old s corp will cease to exist as a corporation old s corp conversion post-reorganization transaction steps the following steps are collectively the post-reorganization transaction steps old s llc distributes all of the stock of qsub2 to new s corp new s corp forms a statea limited_liability_company us holdings llc as a disregarded smllc by contributing all of the outstanding membership interests of old s llc in exchange for all of the outstanding membership interests of us holdings llc new s corp contributes approximately b of the outstanding membership interests of us holdings llc to foundation shareholder transfers all of shareholder’s f interest in the outstanding equity of opco to us holdings llc in exchange for a membership interest in us holdings llc old s llc establishes an incentive compensation plan for its employees and issues profits interests to its employees shareholder forms a statea corporation pubco by contributing nominal capital in exchange for all of the outstanding high-vote class b common_stock of pubco and pubco issues all of its outstanding low-vote class a common_stock to the public in exchange for cash pursuant to an initial_public_offering pubco transfers cash to us holdings llc in exchange for approximately d - e of the outstanding membership interests of old s llc by fair_market_value and pubco becomes the managing member of old s llc us holdings llc distributes the proceeds received from pubco to new s corp shareholder and foundation on a pro-rata basis new s corp distributes the proceeds received from us holdings llc to shareholder with respect to shareholder’s ownership of new s corp stock_distribution shareholder makes an optional contribution to foundation plr-125776-12 reorganization transaction steps representations old s corp makes the following representations in connection with steps and of the proposed transaction ie shareholder’s contribution of old s corp stock to new s corp followed by old s corp’s conversion into a disregarded smllc a b c d e f g the reorganization transaction steps will be undertaken for valid business purposes the reorganization transaction steps will be consummated pursuant to a plan_of_reorganization properly adopted by the board_of directors of old s corp and new s corp and shareholder resolutions reflecting shareholder approving and authorizing the reorganization transaction steps as reflected in the relevant board minutes and legal documents before its implementation plan_of_reorganization immediately before the reorganization transaction steps old s corp is an s_corporation within the meaning of sec_1361 immediately before the reorganization transaction steps new s corp will not i be engaged in any business activity ii have any federal tax_attributes including attributes described in sec_381 or iii hold any assets other than a minimal amount of assets to pay new s corp’s incidental_expenses and to maintain new s corp’s status as a corporation in accordance with state law all liabilities to which the old s corp assets are subject at the time of the reorganization transaction steps and all liabilities of old s corp that are properly treated as being assumed by new s corp in the reorganization transaction steps pursuant to sec_357 are liabilities that were incurred in the ordinary course of business and are associated with the assets held by old s corp at the time of the reorganization transaction steps at the time of the reorganization transaction steps neither old s corp nor new s corp will have outstanding any debt or convertible securities warrants or options or any other type of right or instrument that constitutes an equity_interest in old s corp or new s corp or where pursuant to such right or instrument any person could acquire an equity_interest in old s corp or new s corp immediately following shareholder’s contribution of all of the old s corp stock to new s corp old s corp will convert under statea law from a corporation into a single-member limited_liability_company effective as of the date of the contribution that is disregarded as separate from its sole member new s corp for federal tax purposes plr-125776-12 h i j k l m n o immediately following the reorganization transaction steps shareholder will own all of the outstanding_stock of new s corp solely by reason of his ownership of all the stock of old s corp immediately before the reorganization transaction steps shareholder will have received solely new s corp common_stock in the reorganization transaction steps and the new s corp shares received by shareholder will be identical to the old s corp shares for which they are exchanged immediately following the reorganization transaction steps new s corp together with old s corp will hold all the assets held by old s corp immediately before the reorganization transaction steps except for assets used in connection with the reorganization transaction steps to pay expenses_incurred by old s corp or new s corp as filing accounting legal fees and or other expenses incident to the reorganization transaction steps including the cost of obtaining governmental approvals for the transaction but the total of all these costs will be less than -- of the fair_market_value of the net assets of old s corp immediately before the reorganization transaction steps there is no plan or intention for either old s corp or new s corp to issue any stock in conjunction with or subsequent to the reorganization transaction steps except as set forth in the steps of the proposed transaction there is no plan or intention of new s corp to terminate the qualified_subchapter_s_subsidiary election within the meaning of sec_1361 for qsub2 or to dispose_of the assets of or equity interests in old s llc except as set forth in the steps of the proposed transaction for federal tax purposes each of llc1 llc3 and old s llc will be disregarded as separate from their sole member under sec_301_7701-2 and -3 effective on their formation and old s llc will subsequently transform into a partnership for federal tax purposes in the proposed transaction while llc1 and llc3 will remain disregarded in the proposed transaction immediately before the reorganization transaction steps the fair_market_value of old s corp’s assets will exceed the aggregate amount of its liabilities old s corp will not be immediately before the reorganization transaction steps and new s corp will not be immediately after the reorganization transaction steps under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 there is no plan or intention to revoke or terminate the s_corporation_election of new s corp or old s corp other than old s corp's change to a smllc as part of the reorganization transaction steps plr-125776-12 p q shareholder new s corp and old s corp will each pay their own expenses_incurred in connection with the reorganization transaction steps all transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the reorganization transaction steps have been fully disclosed international1 liquidation old s corp makes the following representations in connection with step of the proposed transaction ie international1’s merger into disregarded international holdings llc when both are wholly owned by old s corp r s t u v w x the international1 liquidation will be undertaken for valid business purposes the international1 liquidation will be consummated pursuant to a plan of merger properly adopted by the board_of directors of international1 and international holdings llc and shareholder resolutions reflecting old s corp approving and authorizing the merger as reflected in the relevant board minutes and legal documents before its implementation international1 plan_of_liquidation international1 has always been classified as a corporation for federal_income_tax purposes under sec_301_7701-2 and -3 old s corp on the date of adoption of the international1 plan_of_liquidation and at all times until the international1 liquidation is completed will directly own all of international1’s single outstanding class of stock and international1 will have no outstanding debt or convertible securities warrants or options or any other type of right instrument or obligation that could be classified as equity of international1 or where pursuant to such right or instrument any person could acquire an equity_interest in international1 for federal tax purposes no shares of international1 stock will be redeemed during the three years preceding the adoption of the international1 plan_of_liquidation and no shares of international1 stock will be the subject of a basis_reduction under sec_108 and sec_1017 by operation of law all transfers from international1 to old s corp deemed to occur for federal tax purposes in the internationa1 liquidation will occur on the merger of international1 into international holdings llc becoming effective once the international1 liquidation is effective international1 will cease to exist it will cease to be a going concern for federal tax purposes and it will not retain any assets or engage in any activity following the international1 liquidation for federal tax purposes plr-125776-12 y z international1 will not acquire assets in any nontaxable_transaction at any time except for acquisitions in the ordinary course of its business and acquisitions more than three years preceding the adoption of the international1 plan_of_liquidation no assets of international1 will be disposed of by international1 except for dispositions in the ordinary course of its business and dispositions more than three years preceding the adoption of the international1 plan_of_liquidation aa except for the reorganization transaction steps the international1 liquidation will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of international1 if persons holding directly or indirectly more than ---- in value of the international1 stock as determined by application of sec_318 as modified by sec_304 also hold directly or indirectly more than ---- in value of the stock in recipient bb prior to the adoption of the international1 plan_of_liquidation no assets of international1 will be distributed in_kind transferred or sold except for transactions in the ordinary course of its business and transactions more than three years preceding the adoption of the international1 plan_of_liquidation cc international1 will report all earned_income represented by assets that will be treated as distributed to old s corp for federal tax purposes such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc dd the fair_market_value of the assets of international1 will exceed its liabilities both at the date of adoption of the international1 plan_of_liquidation and immediately before the international1 liquidation is effective ee there will be no intercompany debt between international1 or any entity disregarded as separate from international1 for federal_income_tax purposes and old s corp or any entity disregarded as separate from old s corp for federal tax purposes during the three years preceding the adoption of the international1 plan_of_liquidation and none will be cancelled forgiven or discounted except for transactions occurring more than three years preceding the adoption of the international1 plan_of_liquidation ff international holdings llc will be disregarded under sec_301_7701-2 and -3 for federal_income_tax purposes as separate from old s corp as its sole member effective on its formation it will remain disregarded in the proposed transaction and there is no plan or intention to undertake any_action eg an election to be treated as an association_taxable_as_a_corporation for federal_income_tax purposes under sec_301_7701-3 and no other circumstances will exist eg the plr-125776-12 existence of a second regarded_owner of an equity_interest following the proposed transaction that will prevent international holdings llc from being disregarded as separate from its sole member under sec_301_7701-2 and -3 for federal tax purposes gg international1 will not be immediately before the international1 liquidation and international holdings llc will not be immediately after the international1 liquidation under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 hh old s corp is not an organization that is exempt from federal tax under sec_501 and is only exempt from tax to the extent provided under subchapter_s of the code ii jj old s corp international1 and international holdings llc will each pay their own expenses_incurred in connection with the international1 liquidation all transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the international1 liquidation have been fully disclosed rulings based solely on the information submitted and the representations set forth above we rule as follows international1 liquidation the international1 liquidation will be treated as international1’s complete_liquidation into old s corp under sec_332 and sec_337 old s corp will recognize no gain_or_loss on its deemed receipt of international1’s assets and liabilities in the deemed exchange for its stock in international1 sec_332 international1 will recognize no gain_or_loss on its deemed_distribution of assets to old s corp in the deemed redemption of all of its stock sec_337 old s corp’s basis in the assets deemed to be received pursuant to the international1 liquidation will be the same as international1’s basis immediately before the international1 liquidation sec_334 old s corp’s holding_period in each asset deemed to be received pursuant to the international1 liquidation will include international1’s holding_period sec_1223 plr-125776-12 old s corp will succeed to and take into account international1’s items described in sec_381 including its earnings_and_profits or deficit in earnings_and_profits subject_to the conditions and limitations specified in sections sec_381 and sec_1_381_a_-1 reorganization transaction steps the reorganization transaction steps will be treated for federal tax purposes as old s corp’s deemed transfer to new s corp of all of old s corp’s assets in exchange solely for shares of new s corp stock and new s corp’s assumption of old s corp’s liabilities followed by old s corp’s distribution of those shares of new s corp stock to shareholder in complete_liquidation of old s corp revrul_87_27 1987_1_cb_134 the reorganization transaction steps will constitute a reorganization described in sec_368 with new s corp as the surviving corporation and old s corp and new s corp will each be a party to the reorganization under sec_368 the pre-reorganization transaction steps and post-reorganization transaction steps will not be integrated with nor affect the characterization of the reorganization transaction steps as an f reorganization revrul_58_422 1958_2_cb_145 revrul_96_29 1996_1_cb_50 old s corp will not recognize gain_or_loss on the deemed transfer of all of its assets to new s corp in exchange solely for shares of new s corp stock and new s corp’s assumption of old s corp’s liabilities followed by the distribution of the new s corp stock to shareholder in liquidation sec_357 and sec_361 and c new s corp will not recognize gain_or_loss on its acquisition of old s corp’s assets in exchange for shares of new s corp stock and the assumption of old s corp’s liabilities sec_1032 shareholder will not recognize gain_or_loss on the receipt of new s corp stock in exchange for his old s corp stock as part of the reorganization transaction steps sec_354 new s corp’s basis in the assets deemed to be transferred by old s corp to new s corp pursuant to the reorganization transaction steps will be the same as old s corp’s basis immediately before the reorganization transaction steps sec_362 plr-125776-12 new s corp’s holding_period for each asset that new s corp is deemed to receive as part of the reorganization transaction steps will include old s corp’s holding_period sec_1223 new s corp will succeed to and take into account old s corp’s accumulated adjustment account and items described in sec_381 including its earnings_and_profits or deficit in earnings_and_profits subject_to the conditions and limitations specified in sections sec_381 and sec_1_381_a_-1 and sec_1_1368-2 old s corp’s taxable_year will not close as a result of the reorganization transaction steps sec_1_381_b_-1 old s llc will continue to use the taxpayer_identification_number previously assigned to old s corp see revrul_73_526 1973_2_cb_404 old s corp’s election to be treated as an s_corporation within the meaning of sec_1362 will not terminate as a result of the reorganization transaction steps and old s corp’s election will remain in effect for new s corp as an s_corporation revrul_2004_85 2004_2_cb_189 revrul_2008_18 2008_1_cb_674 shareholder’s basis in the new s corp stock received in exchange for his old s corp stock will equal his basis in his old s corp stock immediately before the reorganization transaction steps sec_358 shareholder’s holding_period in the new s corp stock received in exchange for his old s corp stock will include his holding_period in his old s corp stock sec_1223 distribution the distribution will be treated as us holdings llc’s sec_1368 distribution to shareholder caveats no opinion is expressed or implied about the tax treatment of any other aspect of any transaction or item discussed or referenced in this letter or about the tax treatment of any condition existing at the time of or effects resulting from any transaction or item that is not specifically covered by the above rulings specifically no opinion is expressed or implied regarding the contribution by new s corp to foundation of its interest in us holdings llc or regarding the transfer by pubco of cash to us holdings llc in exchange for an approximate d to e membership interest in old s llc plr-125776-12 procedural statements the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination this ruling letter is directed only to the taxpayer requesting it sec_6110 provides that it may not be cited or used as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively if the taxpayer files its returns electronically this requirement may be satisfied by attaching a statement to the return that provides the date and control number of this letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely _lawrence m axelrod______________ lawrence m axelrod special counsel to the associate chief_counsel corporate cc
